Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 5/13/2022.  Claims 1, 8 & 15 have been amended.  Accordingly, claims 1- 20 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vinay et al. (Automatic road network extraction using high resolution multi-temporal satellite images) in view of Chen et al. (US 20170116477 A1) and further in view of Wessel et al. (“Context-support Road Extraction from SAR Imagery: Transition from Rural to Built-up Areas”)
Vinay discloses: 
1: An apparatus to facilitate autonomous or semi-autonomous control of a vehicle comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to at least:
receive sensor data from an image sensor, wherein the sensor data is representative of a first image including an aerial view of a geographic region (See Vinay at least fig. 1- 4 and “showing multiple aerial views of geographic regions”);
detect, using a perception module, at least one vehicle within the image of the geographic region (See Vinay at least fig. 1- 4 and “2.1. Vehicle detection”);
identify an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle (See Vinay at least fig. 1- 4 and “2.1. Vehicle detection and generation of road seed points for road tracking/mapping/updating”);
based on the identification of the area around the vehicle as a road segment, identify features within the area as road features based on a context of the area (See Vinay at least fig. 1- 4 and “2.1. Vehicle detection and generation of road seed points for road tracking/mapping/updating”);
generate a map update for the road features of the road segment (See Vinay at least fig. 1- 4 and “2.2. Road extraction and extracting direction of entire road”); and
cause a map database to be updated with the road features of the road segment (See Vinay at least fig. 1- 4 and “2.1. Vehicle detection road extraction and generation of road seed points for road tracking/mapping/updating”).  
Vinay discloses the invention as detailed above.
However, Vinay does not appear to explicitly disclose wherein the vehicle is an autonomous vehicle. 
Nevertheless, the use of navigational updates for autonomous vehicular guidance was a well-known feature, prior to the effective filing date of the given invention, as is evident by the disclosure of Chen (see at least fig. 1-9 and in particular fig. 1, 2, 5A-7). 
Motivation for combining Chen’s autonomous navigation with those of Vinay’s vehicle detection and road extraction in order to form a more user-friendly and overall safer system (i.e., by providing the higher confidence for detected road seeds by centralizing them near detected vehicles and minimizing processing costs).  
Vinay, discloses the invention as detailed above, however Vinay does not appear to explicitly disclose wherein the road features comprise one or more of road signs, lane lines, or boundaries.
Nevertheless, Wessel—who is in the same field of endeavor--discloses wherein the road features comprise one or more of road signs, lane lines, or boundaries (see Wessel fig. 1-2 and “model for roads and their context, local road context including bridges, lane traffic signs at highways”).
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Wessel’s road extraction methods with those of Vinay’s in order to form a dynamic and accurate mapping system (i.e., by incorporating context objects into the extraction of SAR images).
Motivation for combining Vinay and Wessel not only comes from knowledge well known in the art but also from Wessel (see at least Abstract and Introduction). 
Vinay, Chen and Wessel disclose claim 2: wherein causing the apparatus to detect, using the perception module, at least one vehicle within the image of the geographic region comprises causing the apparatus to: identify at least one object within the image of the environment as a vehicle in response to the at least one object corresponding to a learned template of a vehicle (See Vinay at least fig. 1- 4 and See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62 and See Wessel at least fig. 1-2 and “context-supported road extraction in the rural area section 2.1-3.3”).  
	Motivation for combining Vinay, Chen, and Wessel in the instant claim, is the same as that in claim 1 above. 
Vinay, Chen and Wessel disclose claim 3: wherein causing the apparatus to identify an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle comprises causing the apparatus to: identify a location of the at least one vehicle; determine if a mapped road is within a predefined distance of the location of the at least one vehicle; and 26AttyDktNo. 064359/519933identify an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle and the location of the at least one vehicle being within the predefined distance of a mapped road (See Vinay at least fig. 1- 4 and See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62 and See Wessel at least fig. 1-2 and “context-supported road extraction in the rural area section 2.1-3.3”).  
	Motivation for combining Vinay, Chen, and Wessel in the instant claim, is the same as that in claim 1 above. 
Vinay, Chen and Wessel disclose claim 4: wherein the apparatus is further caused to: provide for autonomous control of a vehicle based, at least in part, on the map update of the road features of the road segment (See Vinay at least fig. 1- 4 and See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62 and See Wessel at least fig. 1-2 and “context-supported road extraction in the rural area section 2.1-3.3”).  
	Motivation for combining Vinay, Chen, and Wessel in the instant claim, is the same as that in claim 1 above. 
Vinay, Chen and Wessel disclose claim 5: wherein the road features of the road segment comprise information associated with driving restrictions along the road segment, wherein causing the apparatus to provide for autonomous control of the vehicle based, at least in part, on the map update comprises causing the apparatus to provide autonomous control of the vehicle along the road segment based on the driving restrictions (See Vinay at least fig. 1- 4 and See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62 and See Wessel at least fig. 1-2 and “context-supported road extraction in the rural area section 2.1-3.3”).  
	Motivation for combining Vinay, Chen, and Wessel in the instant claim, is the same as that in claim 1 above. 
Vinay, Chen and Wessel disclose claim 6: wherein the perception module comprises an auto- encoder, wherein the auto-encoder is trained based on a plurality of manually identified vehicles (See Vinay at least fig. 1- 4 and See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62 and See Wessel at least fig. 1-2 and “context-supported road extraction in the rural area section 2.1-3.3”).  
	Motivation for combining Vinay, Chen, and Wessel in the instant claim, is the same as that in claim 1 above. 
Vinay, Chen and Wessel disclose claim 7: wherein causing the apparatus to identify an area around the at least one vehicle as a road segment comprises causing the apparatus to: apply a dilation algorithm to probe and expand the area around the at least one vehicle in identifying the area as a road segment; and apply a spline-based curve fitting model to extract lane level geometry of the road segment (See Vinay at least fig. 1- 4 and See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62 and See Wessel at least fig. 1-2 and “context-supported road extraction in the rural area section 2.1-3.3”).  
	Motivation for combining Vinay, Chen, and Wessel in the instant claim, is the same as that in claim 1 above. Furthermore, the examiner contends that Vinay and Chen disclose the claimed invention except for applying a dilation algorithm and a spline-based curve. It would have been an obvious matter of design choice to apply a dilation algorithm and a spline-based curve since applicant has not disclosed that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Chen’s existing algorithms (i.e., for real time navigation), maximization algorithm, the edge filters and continuous trajectory. 
Both Vinay and Chen disclose claim 8: A computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to: receive sensor data from an image sensor, wherein the sensor data is representative of a first image including an aerial view of a geographic region;  27 AttyDktNo. 064359/519933detect, using a perception module, at least one vehicle within the image of the geographic region; identify an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle; based on the identification of the area around the vehicle as a road segment, identify features within the area as road features based on a context of the area; generate a map update for the road features of the road segment; and cause a map database to be updated with the road features of the road segment (See Vinay at least fig. 1- 4 and See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62 and See Wessel at least fig. 1-2 and “context-supported road extraction in the rural area section 2.1-3.3”).  
	Motivation for combining Vinay, Chen, and Wessel in the instant claim, is the same as that in claim 1 above. 
Vinay, Chen and Wessel disclose claim 9: wherein the program code instructions to detect, using the perception module, at least one vehicle within the image of the geographic region comprises program code instructions to: identify at least one object within the image of the environment as a vehicle in response to the at least one object corresponding to a learned template of a vehicle (See Vinay at least fig. 1- 4 and See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62 and See Wessel at least fig. 1-2 and “context-supported road extraction in the rural area section 2.1-3.3”).  
	Motivation for combining Vinay, Chen, and Wessel in the instant claim, is the same as that in claim 1 above. 
Vinay, Chen and Wessel disclose claim 10: wherein the program code instructions to identify an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle comprises program code instructions to: identify a location of the at least one vehicle; determine if a mapped road is within a predefined distance of the location of the at least one vehicle; and identify an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle and the location of the at least one vehicle being within the predefined distance of a mapped road (See Vinay at least fig. 1- 4 and See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62 and See Wessel at least fig. 1-2 and “context-supported road extraction in the rural area section 2.1-3.3”).  
	Motivation for combining Vinay, Chen, and Wessel in the instant claim, is the same as that in claim 1 above. 
Vinay, Chen and Wessel disclose claim 11: further comprising program code instructions to: provide for autonomous control of a vehicle based, at least in part, on the map update of the road features of the road segment (See Vinay at least fig. 1- 4 and See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62 and See Wessel at least fig. 1-2 and “context-supported road extraction in the rural area section 2.1-3.3”).  
	Motivation for combining Vinay, Chen, and Wessel in the instant claim, is the same as that in claim 1 above. 
Vinay, Chen and Wessel disclose claim 12: wherein the road features of the road segment comprise information associated with driving restrictions along the road segment, wherein the program code instructions to provide for autonomous control of the vehicle based, at least in part, on the map update comprises program code instructions to provide autonomous control of the vehicle along the road segment based on the driving restrictions (See Vinay at least fig. 1- 4 and See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62 and See Wessel at least fig. 1-2 and “context-supported road extraction in the rural area section 2.1-3.3”).  
	Motivation for combining Vinay, Chen, and Wessel in the instant claim, is the same as that in claim 1 above. 
Vinay, Chen and Wessel disclose claim 13: wherein the perception module comprises an auto-encoder, wherein the auto-encoder is trained based on a plurality of manually identified vehicles (See Vinay at least fig. 1- 4 and See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62 and See Wessel at least fig. 1-2 and “context-supported road extraction in the rural area section 2.1-3.3”).  
	Motivation for combining Vinay, Chen, and Wessel in the instant claim, is the same as that in claim 1 above. 
Vinay, Chen and Wessel disclose claim 14: wherein the program code instructions to identify an area around the at least one vehicle as a road segment comprises program code instructions to: apply a dilation algorithm to probe and expand the area around the at least one vehicle in identifying the area as a road segment; and apply a spline-based curve fitting model to extract lane level geometry of the road segment (See Vinay at least fig. 1- 4 and See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62 and See Wessel at least fig. 1-2 and “context-supported road extraction in the rural area section 2.1-3.3”).  
	Motivation for combining Vinay, Chen, and Wessel in the instant claim, is the same as that in claim 1 above. 
Vinay, Chen and Wessel disclose claim 15: A method comprising: receiving sensor data from an image sensor, wherein the sensor data is representative of a first image including an aerial view of a geographic region; detecting, using a perception module, at least one vehicle within the image of the geographic region; identifying an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle; based on the identification of the area around the vehicle as a road segment, identifying features within the area as road features based on a context of the area; generating a map update for the road features of the road segment; and causing a map database to be updated with the road features of the road segment (See Vinay at least fig. 1- 4 and See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62 and See Wessel at least fig. 1-2 and “context-supported road extraction in the rural area section 2.1-3.3”).  
	Motivation for combining Vinay, Chen, and Wessel in the instant claim, is the same as that in claim 1 above. 
Vinay, Chen and Wessel disclose claim 16: wherein detecting, using the perception module, at least one vehicle within the image of the geographic region comprises: identifying at least one object within the image of the environment as a vehicle in response to the at least one object corresponding to a learned template of a vehicle (See Vinay at least fig. 1- 4 and See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62 and See Wessel at least fig. 1-2 and “context-supported road extraction in the rural area section 2.1-3.3”).  
	Motivation for combining Vinay, Chen, and Wessel in the instant claim, is the same as that in claim 1 above. 
Vinay, Chen and Wessel disclose claim 17: wherein identifying an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle comprises: identifying a location of the at least one vehicle; determining if a mapped road is within a predefined distance of the location of the at least one vehicle; and identifying an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle and the location of the at least one vehicle being within the predefined distance of a mapped road (See Vinay at least fig. 1- 4 and See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62 and See Wessel at least fig. 1-2 and “context-supported road extraction in the rural area section 2.1-3.3”).  
	Motivation for combining Vinay, Chen, and Wessel in the instant claim, is the same as that in claim 1 above. 
Vinay, Chen and Wessel disclose claim 18: further comprising: providing for autonomous control of a vehicle based, at least in part, on the map update of the road features of the road segment (See Vinay at least fig. 1- 4 and See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62 and See Wessel at least fig. 1-2 and “context-supported road extraction in the rural area section 2.1-3.3”).  
	Motivation for combining Vinay, Chen, and Wessel in the instant claim, is the same as that in claim 1 above. 
Vinay, Chen and Wessel disclose claim 19: wherein the road features of the road segment comprise information associated with driving restrictions along the road segment, wherein providing for autonomous control of the vehicle based, at least in part, on the map update comprises providing autonomous control of the vehicle along the road segment based on the driving restrictions (See Vinay at least fig. 1- 4 and See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62 and See Wessel at least fig. 1-2 and “context-supported road extraction in the rural area section 2.1-3.3”).  
	Motivation for combining Vinay, Chen, and Wessel in the instant claim, is the same as that in claim 1 above. 
Vinay, Chen and Wessel disclose claim 20: wherein identifying an area around the at least one vehicle as a road segment comprises: applying a dilation algorithm to probe and expand the area around the at least one vehicle in identifying the area as a road segment; and applying a spline-based curve fitting model to extract lane level geometry of the road segment (See Vinay at least fig. 1- 4 and See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62 and See Wessel at least fig. 1-2 and “context-supported road extraction in the rural area section 2.1-3.3”).  
	Motivation for combining Vinay, Chen, and Wessel in the instant claim, is the same as that in claim 1 above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663